DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered.  
The amendments have resulted in the 35 U.S.C 112 rejections being withdrawn.
The applicant argues that the features of the previous claim 7 were rejected essentially with a mere statement of the claimed invention being within the capabilities of one of ordinary skill in the art and the individual elements are known in the art, based on the applicant’s discussion of MPEP 2143.01 V.  The examiner respectfully disagrees that the rejection is limited to such a statement.  The rejection provided in the non-final rejection of March 23, 2021 provides evidence with Marra that both configurations of linear and curved snubber shrouds are clear alternatives as Marra presents the two configurations in Figures 4 and 5 as alternatives in [0039].  It is obvious to substitute alternatives that are recognized in the art as alternatives.  This is in contrast to the fact pattern discussed in MPEP 2143.01 V where the aspects are simply individually known.
The substance of the rejection of March 23, 2021 is therefore maintained based on the amendments being substantially the limitations of claims 3, 4, and 7 of September 5, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krikunov (U.S Pre-Grant Publication 20110274549) hereinafter Krukinov in view of Meinberg (U.S Patent 3,045,969) hereinafter Meinberg and Marra (U.S Pre-Grant Publication 20110142654) hereinafter Marra.
*The Figure 9 embodiment is of Krikunov is used, other embodiments will referenced for their common features, as Figure 9 is unlabeled and the discussion of common features of the embodiments is not repeated. 
Regarding claim 1, Krikunov discloses:
A bladed rotor system for a turbomachine {[0002]}, comprising:
a circumferential row of blades mounted on a rotor disc {Figure 4 (210a-c) are mounted on rotor disk (112), [0016]}, each blade comprising:
an airfoil extending span-wise along a radial direction from a root portion to an airfoil tip {Figure 3 (122) extends from root (124) to tip};
and a circumferentially extending snubber attached to the airfoil at a mid-span region of the airfoil {Figure 5/6 (240)},
wherein in operation, snubbers of adjacent blades abut circumferentially {Figure 4 shows the abuting of blades of Figures 5 and 6},
wherein the row of blades comprises a first set of blades {Figure 5 (210a)} and a second set of blades {Figure 5 (210b)},
wherein the blades of the second set are distinguished from the blades of the first set (H) by a geometry of the snubber that is unique to the respective set {Figure 5/6 (210A) is unique from (210B), Figure 9 has the same property of uniqueness between the two blade types}, in which:
whereby the natural frequency of a blade in the second set differs from the natural frequency of a blade in the first set by a predetermined amount {different geometries of the shrouds of the blades inherently results in different natural frequency due to different mass distributions, see MPEP 2112.01},
wherein blades of the first set and the second set are positioned alternately in the row of blades, to provide a frequency mistuning to stabilize flutter of the blades {Figure 9 shows alternating positions, different natural frequency discussed above inherently stabilizes flutter of the blades, see MPEP 2112.01}.
wherein each snubber comprises a pressure side snubber portion extending from a pressure side of the respective airfoil {Krukinov Figure 5 (240) extends from (250)} and a suction side snubber portion extending from a suction side of the respective airfoil {Krukinov Figure 5 (242) extends from (252)}
Krikunov does not disclose in the embodiment of Figure 9:
the snubbers of the second set are attached to the respective airfoils at a 
Meinberg pertains to a vibration damping mid-span structure in turbomachine blades.  Meinberg teaches a stiffening and damping band (6) in Figures 1 and 2 that is fixed to blades at two alternating radial positions {Figure 2 (R1) and (R2), Column 2 lines 12-18}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have configured the snubber shrouds of Krikunov to extend from the blade and abut in a way that is substantially similar to the “undulating” stiffening and damping band shape of Meinberg from two blades with different snubber configurations as taught by Krikunov in embodiments shown in Figure 4 and 9.  One of ordinary skill in the art would be motivated to do so as it is another snubber/damping band geometry that utilizes interfacing with the blade different radial distances to have stronger damping {Meinberg Column 1 lines 45-52} and {Krikunov end of [0023] and [0024]}.
The combination of Krikunov and Meinberg teaches the snubbers of the second set are attached to the respective airfoils at a different span-wise height than that of the snubbers of the first set {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, have a different span-wise height attachment than (3’) which is a second set blade}.
The following remaining limitations due to the modification made above are most clearly discussed in relation to the combination of Krikunov and Meinberg (Marra will be added as well).
The combination of Krikunov and Meinberg teaches:
wherein a free length of the airfoils in the second set is larger than a free length of the airfoils in the first set {Meingberg Figure 1 the free length of (3’) which is the second set blade is > the first set blades (3/3’’)}, the free length of an airfoil being defined as a radial distance between the airfoil tip and a point of attachment of the airfoil with the associated snubber {the directly above description follows this definition}.
Meinberg discloses an undulating path of (6), but is silent regarding the exact shape (linear or curved). Figure 1 of Meinberg shows a profile that may or may not be considered linear, while Figure 2 shows a linear profile but is a more rudimentary diagram.  Krukinov 
Marra pertains to snubber shrouds for blades.  Marra teaches that the general path a snubber follows may be done in linear manner {Figure 5 (334a/b)} or a curved manner {Figure 4 (234)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the snubber shroud profile of the combination of Krukinov and Meinberg to extend along a curved profile.  One of ordinary skill in the art would be motivated to do so as both linear and curved profiles are alternatives that are recognized in the art as alternatives that may be substituted {Marra [0039]}.
The resulting combination of Krukinov, Meinberg, and Marra teaches:
wherein the pressure side snubber portion and the suction side snubber portion of each snubber in the first set is curved radially inward from said point of attachment {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, are curved radially inward from point of attachment; curved due to Marra’s teachings},
and the pressure side snubber portion and the suction side snubber portion of each snubber in the second set is curved radially outward from said point of attachment {Meinberg Figure 1 (6) adjacent (3’), which one of the second set blades, is curved radially outward from point of attachment, curved due to Marra’s teachings in Figure 4}.
The combination of Krikunov, Meinberg, and Marra made above is silent regarding such that snubbers of adjacent blades of the row of blades meet at a constant radial height.
Krikunov teaches that snubbers of adjacent blades of the row of blades meet at a constant radial height {equal middle height {Krukinov (R12/R13) in Figure 3, [0023]}.  One of ordinary skill in the art would have choose how the snubbers of adjacent blades meet in the combination of Krukinov, Meinberg, and Marra. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have meeting of the snubbers at a constant radial height.  One of 
Regarding claim 2, Krikunov further discloses wherein the airfoils in the first and second set having substantially identical cross-sectional geometry about a rotation axis {one of ordinary skill in the art based on the disclosure would infer that the airfoils of the two different blade sets are the same and that only the snubber shrouds differ, implicit disclosure MPEP 2144.01}
Regarding claim 8, the combination of Krikunov, Meinberg, and Marra further discloses wherein the snubbers in the first set and the second set have the same mean radial thickness {Krukinov Figure 9 snubbers on both sets are of the same mean radial thickness}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745        

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747